Citation Nr: 1648086	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-35 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cataracts to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus or PTSD. 

4.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Michelle R. Vollmer, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied service connection for hypertension, vision deficits, and peripheral neuropathy of the bilateral upper and lower extremities.   

The appeal also comes before the Board from a January 2011 decision of the RO that denied service connection for PTSD and from a March 2012 decision of the RO that denied a rating in excess of 10 percent for coronary artery disease (CAD).  

In March 2015, the Board denied service connection for vision deficits, hypertension, PTSD, and bilateral peripheral neuropathy, and remanded the claim for an increased rating for CAD for further development.  In October 2015, the Board again remanded the claim for an increased rating for CAD for further development. 

The Veteran appealed that portion of the Board's decision relevant to service connection for cataracts, hypertension, and PTSD to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2016, the Court vacated that portion of the decision and remanded these claims for compliance with the instructions in a joint motion for partial remand. 


In May 2016, the Veteran's representative noted that additional evidence would be forthcoming and that the Veteran waived consideration by the AOJ. 38 C.F.R. 
§  20.1304 (c) (2016).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

In a brief received in September 2016, the Veteran's representative contended that the record inferred a claim for service connection for sleep apnea to include as secondary to service-connected diabetes mellitus.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2016).

The issue of service connection for hypertension to include as secondary to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is a relatively equal balance of competent and credible evidence for and against a diagnosis of PTSD arising from a fear of hostile military activity experienced during active service in the Republic of Vietnam. 

2.  The weight of competent and credible evidence is that the Veteran's cataracts were caused by service-connected diabetes mellitus. 

3.  The weight of competent and credible evidence is that the Veteran's service-connected coronary artery disease includes ischemic heart disease, left bundle branch block, anterior myocardial infarction, cardiomyopathy, and congestive heart failure that manifests with METS of three or less and left ventricular ejection fraction of 30 to 41 percent.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

2.  The criteria for service connection for cataracts are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 

3.  The criteria for a rating of 100 percent for coronary artery and ischemic heart disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.10, 4.21, 4.104, Diagnostic Codes 7005, 7007, 7011, 7015, 7020 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Here, the duty to notify was satisfied in October 2008, June 2010, and August 2011 notices that fully addressed the required elements and were sent prior to the initial decisions in these matters in November 2009, January 2011, and March 2012 respectively.   In vacating the Board's March 2015 decision on the issue of service connection for PTSD, the Court granted a joint motion for partial remand solely because the parties contended that Veteran had not been provided notice required by 38 C.F.R. § 3.159(e) when records of private mental health care were not obtained.  However, the Veteran submitted a December 2009 letter summary of treatment and diagnosis by the provider with his initial claim.    

Notwithstanding the Veteran's report of a change of address for the provider, an additional letter summary of treatment and diagnosis by the same provider was received and associated with the claims file later in September 2010 and noted as reviewed by a VA examiner in December 2010.  This new evidence was considered by the RO in a November 2012 statement of the case and by the Board in its March 2015 decision.  The Board finds that VA did receive the records that the provider chose at that time to provide and that there was no requirement for a notice for missing records.  Moreover, the Veteran was made notified in the statement of the case of the evidence received and considered.  Therefore, the finding of the parties was erroneous and the rationale for vacating and remanding this claim and the intertwined claim for service connection for hypertension had no merit.  

VA has obtained service personnel and treatment records, identified or submitted private medical records and opinions, and VA medical records through March 2016.   The RO also afforded the Veteran VA examinations in April 2009, December 2010, and March 2016 with additional medical record review and opinion in May 2016.  Other than the notice issue above, neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  

In July 2016, the Veteran's representative contended that the presence of a second psychologist's signature on a December 2010 VA examination report suggested that the original examiner was not qualified and that it was VA's burden to prove otherwise.  This contention is inconsistent with the supervision noted on the records of private care prepared by the associate and previously submitted in evidence.  The representative requested copies of the VA examiner's curriculum vitae, citing Nohr v McDonald, 27 Vet App 124 (2014) as requiring VA to do so.  A Veteran challenging the qualifications of a VA-selected physician must set forth specific reasons why the veteran believes the expert is not qualified to give a competent opinion. Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir.2010),

In Nohr, the Court found that an examiner's statement that he (not the patient) had a personal limitation suggested that he lacked the expertise necessary to provide the opinion.  No such situation exists in the December 2010 examination or the report.  
Rather, in argument received in September 2016, the representative noted that the initial examiner was only a "psychology fellow" in 2009 and had held a license to practice for only two months prior to his examination, thus indicating knowledge of the examiner's professional status and contending that length of experience was the challenge to the examiner's qualifications.  At the time of the examination, the VA psychologist had earned a doctoral degree and was licensed to practice.  That the report was cosigned by another psychologist does not on its face represent a lack of qualifications but only that the examining facility employed a practice of second reviews and opinions.  Therefore, the Board finds that the facts in Nohr are distinguishable from those in this case and that the challenge is one of probative weight to be afforded to the opinion.  The challenge is not supported by adequate rationale to warrant further evidentiary development.  A discussion of probative weight is provided below.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

II.  Service Connection

The Veteran served as a U.S. Army cook with service in the Republic of Vietnam from March 1968 to December 1968.  In his September 2008 claim and December 2012 substantive appeal, the Veteran contended that he experienced vision deficits and hypertension as due to his service-connected diabetes mellitus.  He also contended that he has been diagnosed with PTSD that was caused by traumatic events and fear of hostile activity during service in Vietnam and that his hypertension was also due to PTSD.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).   Additionally, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As may be applicable in this case, the presumption for chronic disease and provisions for continuity of symptomatology are available for hypertension.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports findings (service incurrence or continuity of symptomatology or both) sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence but it is a factor to be considered.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




PTSD

PTSD is not a psychosis as defined in 38 C.F.R. § 3.384 (2016) and is not considered a chronic disability for the presumption for chronic disease and provisions for continuity of symptomatology.  

Service connection for PTSD requires medical evidence diagnosing the disorder; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Provisions of law relevant to combat or fear of hostile military or terrorist activity are applicable because the Veteran did serve in a combat, hostile, or terrorist threat environment.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

A diagnosis of PTSD requires that a Veteran have been exposed to a traumatic event, and that he experienced a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  When a case is certified to the Board on or after August 4, 2014, a diagnosis of an acquired psychiatric disorder must be in accordance with DSM-5.  38 C.F.R. 
§ 4.125(a); see 79 Fed. Reg. 45, 093 (Aug, 4, 2014).  As this appeal was certified to the Board in December 2013, the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders was the medical and regulatory standard and was appropriate for use by the examiners at that time.  

The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board also may make a factual finding as to whether an earlier diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis."  Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).

The scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009).  

Service personnel records confirm that the Veteran served as a cook in an artillery unit in the Republic of Vietnam in 1968.  In a July 2010 report, the Veteran noted that his base came under a rocket attack in July 1968 when three fellow soldiers were killed.  During VA and private clinical interviews, the Veteran reported experiencing fear that his sleeping bunker would collapse during attacks and that he witnessed bodies of enemy soldiers being dropped from a helicopter.  The Veteran did not receive combat awards.  Nevertheless, the Board finds that the nature and circumstances of his service in Vietnam are sufficient to find that he was in fear of hostile enemy action and that his reports of mortar attacks and collapsing bunkers are credible and did occur.  

Service treatment records are silent for any mental health symptoms, diagnoses, or treatment or combat injuries. 

The Veteran submitted a December 2009 letter from a licensed private psychological associate.  The associate's letter contained a co-signature by a private doctoral level psychologist.  As the report is written in the first person, it suggests that the psychologist may have reviewed the report or acted as the associate's supervisor but did not participate in an examination.  The report contains a recitation of the Veteran's reported experiences and current symptoms that included intrusive thoughts, nightmares, hypervigilance, avoidance behaviors, social isolations, exaggerated startle response, and memory and concentration deficits.  The associate noted the results of a mental status examination in two lines.  The only observed abnormal symptom was agitated mood.  The associate listed all six DSM-IV criteria for a diagnosis of PTSD, citing the Veteran's reports including that the symptoms have caused clinically significant impairment in occupational, social and personal life without further explanation or reference to any specific impairment.  The associate diagnosed PTSD, assigned a GAF score of 37, indicating some impairment in reality testing or major impairment in several areas such as work, family relations, judgment, thinking, or mood.  She found the Veteran to be totally and permanently disabled.   

In a September 2010 letter, the associate noted that she had been treating the Veteran since December 2009 with the most recent encounter in August 2010. The associate did not again summarize the history or provide the results of a mental status examination but repeated several of the Veteran's reported symptoms, a diagnosis of PTSD, a GAF score of 38, and a finding that the Veteran was totally disabled.  Although the RO requested all records of clinical treatment, the associate provided only the two letters at that time.  In March 2016, the Veteran submitted additional records of clinical treatment by the associate on three occasions in 2010, three in 2011 and two in 2012 over the period from March 2010 to September 2012.   During the therapy sessions, the associate noted the Veteran's reports of feelings of claustrophobia, irritability, interrupted sleep, and nightmares of mortar attacks in Vietnam, and multiple post service jobs.  The Veteran also reported a diagnosis at a VA clinic and treatment for sleep apnea.  There were no diagnoses, assessments, or recommended forms of therapy.  

The notes were accompanied by an April 2016 letter and curriculum vitae from the supervising psychologist who noted that she had supervised the associate since 2000 and routinely reviewed the files, notes and other work by the associate and approved each of the associate's opinions, and had no doubts about her professional ethics and quality of work or opinions.  

In December 2010, a VA staff doctoral level psychologist submitted a report of an initial evaluation for PTSD.  The report was signed electronically and endorsed by another VA staff doctoral level psychologist.  The psychologist noted a review of the claims file including the letters from the private associate and the Veteran's reports that he visited the associate once every three months.  The Veteran reported that he had been married twice, was now single, and maintained a relationship with a daughter and a small group of friends.  He reported enjoying playing pool and spending time with family and friends.  He denied any unusual occupational difficulties with his work as a telephone repairman prior to his retirement in 2009.  The psychologist also noted the same Veteran experiences in Vietnam as noted above with the primary worry being fear of collapse of his bunker.  On examination, the psychologist noted a euthymic mood but no other abnormalities and no reported inappropriate or obsessive behaviors.  The Veteran did experience recurrent, distressing, intrusive recollections and dreams, avoidance behaviors, and hypervigilance.  The psychologist employed several interview-based diagnostic instruments and noted that the Veteran's scores were consistent with PTSD and not exaggerated.  The psychologist declined to diagnose PTSD or any other psychiatric disorder, however, and provided the following explanation: 

Although the Veteran endorsed experiencing stressful events during his military service, his subsequent symptoms and behaviors did not appear to meet clinically significant levels to cause impairment in social or occupational functioning.  The Veteran denied any history of occupational impairment following his military discharge, and denied significant social impairment as well.  Therefore, a diagnosis of PTSD is not made at this time.  The Veteran endorsed a fear of suffocating and noted having occasional anxiety when witnessing or experiencing closed spaces.  However, these also did not appear to cause marked distress and did not appear to cause any social or occupational impairment.  The Veteran denied significant mood symptoms and there were no indications of thought disorder or psychotic symptoms.  

The psychologist concluded that the Veteran's symptoms were not enough to interfere with occupational and social functioning.  

VA outpatient treatment records through March 2016 are silent for any mental health symptoms or notations of on-going counseling or therapy except as follows.  In a July 2011 sleep clinic assessment, the Veteran reported that he had PTSD and lived with a disabled uncle.  The attending clinicians attributed hypersomnia to severe obstructive sleep apnea.  The Veteran also was unable to tolerate magnetic resonance image testing because of claustrophobia.  In July 2012, a routine primary care screening for PTSD and depression was negative.   The Veteran denied symptoms such as nightmares, avoidance of situations, hypervigilance, feeling down or depressed, or numbness for others activities, and surroundings.  Neither PTSD nor any other mental health diagnosis was listed on the primary care clinical "problem list" and there were no psychiatric prescribed medications.  

In June 2016, the Veteran submitted a supplemental medical opinion by a private psychiatrist who noted that 95 percent of his practice included following 4000 combat veterans with PTSD in all but two eastern states.  He noted that VA was rarely fair to veterans who suffered financially and medically from unfairness and poor care.  He doubted that VA reviewers were even aware of events such as the 1968 TET offensive and could not appreciate or evaluate the degree of stressors that veterans faced.  He provided the results of an October 2015 evaluation in which he noted the Veteran's reports of daily mortar attacks in Vietnam, nightmares, panic attacks, flashbacks, intrusive thoughts, hypervigilance, limited social interaction, agitation, lack of anger control, and mild memory loss.  The psychiatrist diagnosed chronic PTSD and dysthymic disorder and noted that the Veteran had experienced PTSD since leaving Vietnam.  He found that the Veteran was mildly compromised in social relationships and unable to sustain work relationship.  He found that the Veteran was permanently and total disabled and unemployable.  The psychiatrist did not prescribe medication or forms of therapy, and there were no follow up treatment encounters.  

In October 2016, the Veteran submitted a report of examination and mental health evaluation by a forensic psychiatrist, consultative internal medicine specialist, and assistant professor of internal medicine at a major university.  The psychiatrist summarized the Veteran's experiences prior to service in a near drowning accident as a child, the war experiences in Vietnam as previously reported, and the Veteran's reaction to the murder of his brother while he was serving in Vietnam.  The psychiatrist noted that the Veteran did not tend to think about his experiences until a serious physical medical crisis in 2006.  He noted the Veteran's two divorces and work at multiple occupations since service.  The psychiatrist also summarized the examination and treatment by the private associate, the results of the VA examination in December 2010, and the report of the private psychiatrist's October 2015 evaluation.  The forensic psychiatrist discussed at length how the Veteran's symptoms met the diagnostic criteria for PTSD.  He explained that the Veteran was not diagnosed with PTSD at VA clinics because the clinicians were unaware of the drowning, Vietnam, and violent death of the brother.    

As a preliminary matter, the Board finds that all records of outpatient care and examination, VA and private, warrant some probative weight despite shortcomings but in the aggregate are adequate to decide the claim.  The Veteran is competent and credible in his reports of his experiences in service and his symptoms after service because they were accepted by clinicians and examiners without challenge as exaggerated or manipulative.  Nevertheless, there are significant differences in the onset, nature, frequency and severity of the symptoms over time.  The service records are silent for any mental health symptoms.  The Board places significant weight on the VA primary care records which are silent for any mention of an ongoing mental health disorder as would be appropriate even if the treatment was being provided by private providers.  The Board places very low weight on the explanation by the forensic psychiatrist that these records were silent only because VA clinicians were not aware of the history.  Rather, the Veteran simply denied having any symptoms, contrary to his reports to the private associate from 2009 to 2012.  

There is evidence both for and against a diagnosis of PTSD caused by events in service, and the Board will proceed to assess the probative weight to be assigned to the evidence.  The Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Veterans Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board places very low probative weight on the assessments of the private psychology associate in her letters in December 2009 and September 2010 and on the clinical notes submitted in 2016.  The Board considered these assessments but finds that they are inadequate and entitled to little probative weight on the issue of whether the Veteran experiences PTSD that is related to active service.  Though co-signed by a doctoral level psychologist, there is nothing to suggest that the psychologist participated in any examination or therapy session.  The clinical records show that the associate met with the Veteran two or three times per year.  The associate's examination reports and clinical notes consisted primarily of a recitation of the Veteran's reported history and symptoms and another recitation of the PTSD diagnostic criteria.  The assignment of a diagnosis was conclusory with little explanation or rationale, with a minimal discussion of a mental status examination, and no reference to any standardized testing.  The only clinically observed symptom was agitated mood.  The associate made findings of severe social and occupational impairment with little reference to specific examples other than that the Veteran was married twice.  The associate did not discuss the nature of the occupational impairment.  The associate assigned an overall evaluation score representing impairment of reality and major impairment in family relations, work, judgment, and thinking that was not supported by her observations.  There was no discussion of any therapy or recommendations for the patient to mitigate the depressed mood.  Moreover, the description of the social impairment is inconsistent with the Veteran's report to the VA examiner in December 2010 of relationships with family and friends.  The Board assigns little probative weight to the letters and the clinical notes as they do not provide thorough clinical assessments or details of the therapy.  Nevertheless, the associate is a licensed psychological therapist and her work has been supported by another licensed doctoral level psychologist.  The associate's ultimate diagnosis of PTSD will be considered. 

Even though the December 2010 VA psychologist examiner did not provide recurrent therapy and assessed the Veteran on only one occasion, his report is more detailed; it included a review of the record to date with a substantial mental status examination and analysis of the Veteran's symptoms and their association to his occupational and social function (criterion F of a diagnosis of PTSD).  The psychologist accepted the Veteran's description of his traumatic experiences and the array of related symptoms but found that the symptoms did not result in a clinically determinable level of impairment.  This is consistent with the Veteran's own reports of satisfactory family and social relationships and the absence of any interference with his occupation prior to his voluntary retirement.  This psychologist employed several interview based diagnostic test procedures and found that a diagnosis under the standards in effect at that time was not warranted.  Moreover, throughout the file of outpatient primary care records, there is no mention of mental health symptoms or treatment and only one report by the Veteran to a sleep clinic provider in the context of a diagnosis of sleep apnea, demonstrating that the symptom of lost sleep is at least in part caused by a physical disorder.  

In a briefs dated in September 2016 and November 2016, the Veteran's representative contended that the results of the December 2010 VA examination were inadequate, not credible, primarily because research into the background of the examiner showed that he had been licensed for only two months, was paid at a lower rate, was less or not skilled in his profession, had much less experience than the associate or the other consultants of record, and failed to elicit information from the Veteran that he revealed in later assessments by the consultants.  The representative also contended that the VA psychologist had less opportunity to establish doctor-patient rapport, but found no such weakness in the assessments of the two consultants in 2015 and 2016.  Nevertheless, the representative also noted that mental health professionals are considered to be experts and presumed to know the diagnostic requirements, citing Cohen v. Brown, 10 Vet App. 128 (1997).  The Board will consider the relative length of experience of the various examiners but finds nothing to support the contention that the VA psychologist was not skilled or unqualified solely on the basis of length of licensing or that his observations and findings were erroneous or not supported by the history and results of the testing and interview.  The representative offered nothing substantive regarding speculative challenges to the examiner's knowledge and ability to provide an assessment and opinion supported by testing and rationale.  

These two assessments of record simply represent two competent but different professional opinions and are in relative equipoise.  The private associate's assessment is dramatically different from the VA examination, inadequate in its level of detail, and inconsistent with the outpatient treatment records.  It is reasonable that a patient who is actually totally disabled by a mental health disability to the extent assessed by the private associate would make some mention or display some related symptoms to his primary care providers.  

However, the Board also places probative weight on the later opinions by the private psychiatrist in October 2015 (documented by letter in June 2016) and the forensic psychiatrist in October 2016.  Both provided evidence of extensive qualifications and experience in the evaluation of mental health disorders with emphasis on PTSD in combat veterans.  Both noted the Veteran's reports of fear of hostile action in service and noted symptoms associated with the diagnostic criteria for PTSD and assigned that diagnosis.  The forensic psychiatrist also noted an additional cause for the disorder as the Veteran's response to the death of his brother that occurred during his service, a matter not previously noted by other examiners.  However, the Board places low probative weight on their findings of a continuity of symptoms since service as this is inconsistent with the previous lay and medical evidence of record that is silent for any symptoms or dysfunction prior to the Veteran's retirement.  Frequent job changes and two divorces as well as their observations of current symptoms do not rise to the level of total disability.  Even though the issue for service connection is current disability and relationship to service and not the level of severity, the conclusions are not supported by the record.   Neither adequately explained why the Veteran with chronic and severe PTSD had received infrequent and brief therapy for three years with no medication and no continued rigorous therapy as would be expected with a total level of dysfunction.  

In summary, the Board finds that there is a relative balance of competent evidence for and against a current diagnosis of PTSD.  All four opinions were provided by competent licensed professionals and were assigned probative weight based on the Board's review of the entire record including lay statements and records of ongoing primary care.  Although all had some shortcomings, they represent differences of professional opinion based on observations made at the time of the examination.  

Resolving all doubt in favor of the Veteran, the Veteran was diagnosed with PTSD at least at some point during the period of the appeal, and therefore, service connection for PTSD is warranted.   

Cataracts

Service treatment and examination records are silent for any eye injury, disease, or deficits in visual acuity.  In a June 1969 discharge physical examination, the Veteran denied eye trouble or the need for eyeglasses or contact lenses, and distance vision was 20/20.  

Private treatment records show that the Veteran was first diagnosed with diabetes mellitus in October 2006.  Private and VA outpatient diabetes treatment records include prescription medication and diet recommendations but are entirely silent for any mention of associated vision or eye complications.  

In April 2009, a VA optometrist noted a review of the claims file and the Veteran's report of an onset of blurred vision three weeks earlier, concurrent with the wearing of new bifocal eyeglasses.  The Veteran reported no personal or family history of eye injury, disease, infection, or surgery.  Uncorrected distance vision was 20/30 on the right and 20/40 on the left correctable to 20/25 bilaterally.  The optometrist also noted correctable near vision deficits.  Following an eye examination, the optometrist diagnosed early cataracts in both eyes.  The optometrist specifically noted that the cataracts were not caused by diabetes.  He explained that the primary cause of cataracts was unknown, that there were no evidence based studies showing that diabetes was a cause of cataract, and that none of the diabetes posterior chamber occurrences performed or occurred in the Veteran.  He diagnosed bilateral pinguecula, hyperopia, astigmatism, and presbyopia and noted no evidence of diabetic retinopathy or other retinal pathology in either eye.  Pinguecula are yellow spots on the bulbar conjunctiva near the sclerocorneal junction seen on elderly people.  Dorland's Illustrated Medical Dictionary, 1439 (30th Ed., 2003).  Although the optometrist did not comment directly on a relationship of these spots to diabetes, he did not include them in his discussion of the possible relationship to diabetes or other deficits such as cataracts.  

In March 2015, the Board denied service connection for vision deficits on both a direct and secondary basis.  Service connection is not available for developmental defects and refractive errors of the eye such as hyperopia (farsightedness), presbyopia (nearsightedness), or astigmatism.  38 C.F.R. § 3.303 (c).  Moreover, the Veteran had normal vision during his active duty service.  The optometrist acknowledged the Veteran's diagnosis of diabetes and clearly found no diabetic retinopathy.  The Board found it reasonable to infer that he would have noted any other listed deficits as caused or aggravated by diabetes if that had been the case.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Other than corrective lenses, the VA and private records were silent for any diagnosis or treatment for a progressive eye disease including any secondary to diabetes. 

VA outpatient ophthalmology clinic records show that the Veteran had cataracts but not diabetic retinopathy and clinicians did not address the etiology of the disorder.

In February 2016, the parties to the joint motion for partial remand noted that the Board did not specifically discuss whether the Veteran's bilateral cataracts were a potential complication of service-connected diabetes as VA recognized in a provision of the Veterans Benefits Manual, M21-MR, III, iv,4, F,2, j (now M-21, III, iv, 4, F,2,i.). 

In September 2016, the Board received a statement from the Veteran again reporting that he had no family history of cataracts.  The Veteran submitted copies of multiple medical treatises that presented research on the ocular complications of diabetes to include cataracts and pinguecula.  The Veteran also submitted three non-precedential decisions in which the Board granted service connection for cataracts secondary to diabetes.  In each decision, the Board noted that there was medical research that diabetes was a risk factor for cataracts and weighed disparate opinions on whether the specific appellant's cataracts were caused by his diabetes or were caused by age.  

In an October 2016 letter, posted to the electronic file in November 2016, the forensic psychiatrist and internal medicine consultant summarized the history and cited eleven studies addressing the relationship of diabetes and cataracts.  He noted that he observed an examination of the Veteran by an optometrist who noted a cloud appearance to both corical lenses with no yellowish sclerotic cataracts in either eye.  The right eye had some anterior cortical spoking, haziness but no posterior cortical changes.  The left eye had a large cataract that was ice crystal-like with some anterior spoking and general cortical haze.as well as a long band of white opacity and dot-like spots on the posterior aspect of the lens.  He noted from his record review that there was a higher risk for white cortical cataracts in diabetic individuals as compared to yellow colored sclerotic cataract most often associated with age or true subscapular cataracts associated with steroid dependent individuals.  The consultant found that the Veteran's bilateral cataracts were consistent with the medical literature and were caused by type II diabetes. 

The Board finds that service connection for bilateral cataracts is warranted secondary to service-connected diabetes.  The record establishes that the Veteran has cataracts and that he has been granted service connection for diabetes.  The Board places greater probative weight on the opinion of the internal medicine consultant supplemented by an examination by an optometrist with detailed rationale applying the research findings to the Veteran's specific case.  

III.  Increased Rating

The Veteran contended that his ischemic heart disease includes coronary artery disease and cardiomyopathy and that the disease is more severe than is contemplated by the current rating. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.  The Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal. Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. 
 § 1155; 38 C.F.R. §§ 4.1, 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran is service-connected for CAD (also referred to as ischemic heart disease (IHD)) which is rated under Diagnostic Code 7005.  The criteria for ratings in excess of 10 percent for CAD include consideration of the presence of cardiac hypertrophy, the degree of reduced workload capacity expressed in terms of metabolic equivalents (METs) and the extent of left ventricular dysfunction (LVH) expressed in terms of ejection fraction (EF).  38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

Service treatment records are silent for any cardiovascular symptoms, diagnoses, or treatment.  The Veteran submitted records of care by a private cardiologist from August 1997 to October 1998 that showed diagnoses and treatment for congestive heart failure (CHF) and hypertensive cardiomyopathy.  Adenosine myoview and electrodiagnostic studies also showed a left bundle branch block and left ventricular ejection fraction of 30 percent with global hypokinesia, which the cardiologist found to have been caused by long-standing, untreated hypertension.  However, a private physician noted in February 1998 that an ischemic component could not be ruled out.  The subsequent findings are significant for an echocardiogram in 2002 which estimated a left ventricular EF of 35 percent, a cardiac catheterization in July 2008 which was interpreted as showing single-vessel obstructive atherosclerotic CAD treated with stenting, and a September 2014 myocardial perfusion stress test - terminated early due to deconditioning, hip pain and ankle pain - which estimated a METs of 2.3.

In April 2009, a VA physician noted a review of the claims file, summarized the history and previous diagnoses, and noted that the Veteran continued to be morbidly obese and experienced dyspnea on exertion and monthly episodes of fatigue.  The physician referred to an echocardiogram that continued to show a left ventricular ejection fraction of 35 percent and a metabolic equivalent (METS) of 9 although the date of this testing was not noted.  The physician evaluated the Veteran's cardiovascular function as impaired by two different disorders:  hypertensive cardiomyopathy with left ventricular hypertrophy, left bundle branch block, congestive heart failure, ejection fraction of 35 percent; and coronary artery disease.  The physician found that only the coronary artery disease was caused by service-connected diabetes mellitus.  

In May 2009, the RO granted service connection for coronary artery disease secondary to diabetes and assigned a rating of 10 percent under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2008), effective September 24, 2008, the date of receipt of the claim for service connection.  

In July 2011, the RO received the Veteran's claim for service connection for ischemic heart disease secondary to exposure to herbicide during active service in Vietnam.  The Veteran submitted an Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) completed by his private physician who noted the surgical intervention for coronary artery disease in 2008 and an acute episode of congestive heart failure in April 2011.  The physician referred to an adenosine stress test in late 2008 that showed a METS of 5 to 7 and a June 2011 echocardiogram that showed a left ventricular ejection fraction of 30 to 35 percent.  

In February 2012, a VA physician noted a review of the claims file and the history of diagnoses of cardiomyopathy, left bundle branch block (LBBB), hypertensive heart disease, and left ventricular ejection fraction in 1997, coronary artery disease in 2008, and congestive heart failure in 2011.  The physician performed an interview- based test and determined the Veteran's METs as 3 to 5.  The physician found that the Veteran's METs limitation was 20 percent due to his service-connected coronary artery disease, 60 percent due to morbid obesity, and 20 percent due to deconditioning of which 10 percent was due to on-going tobacco smoking.  The physician noted that the Veteran's dilated cardiomyopathy including left bundle branch block, mitral valve insufficiency, and left ventricular hypertrophy is a non-service-connected form of heart disease, caused by a remote history of alcohol use and poorly controlled hypertension, and is superimposed over the service-connected coronary artery disease.  
 
In September 2014, the Veteran underwent a myocardial perfusion stress test that showed METS of 2.3, but the test was terminated because of fatigue and deconditioning.  The clinician performing the test noted that dyspnea on exertion was not reproduced.  

In March 2015, the Board found that the medical evidence of record was not adequate to select and assign a schedular or extra-schedular rating.  First, although the VA physician in February 2012 found that the superimposed dilated cardiomyopathy and associated complications were separate from coronary artery disease, it was not clear to the lay reader whether the cardiomyopathy or any if its components are a form of ischemic heart disease that would be eligible for presumptive service connection for exposure to herbicide and thus included in the overall rating.  Second, the physician assigned fractional contributions to the assessed 3 to 5 METs using percentages that are not a part of the available rating criteria.  Finally, the METs measurements of record are widely disparate over the period of this appeal and are based on interviews and citations to testing that are not of record.  Therefore, the Board requested clarifying medical opinion as to (1) whether the Veteran's hypertensive cardiomyopathy with LBBB, LVH, EF, and CHF were considered forms or components of CAD; (2) whether the Veteran's METs can be determined by testing other than by interview or strenuous physical exertion methods including, but not limited to, the adenosine testing noted in the history; and (3) the best assessment of the Veteran's METs that can be attributed to service-connected CAD using a specific value of METs with a rationale provided for this estimation.
  
Following examination and review of the claims file, a July 2015 VA physician's assistant (PA) noted that the Veteran's CAD symptoms resolved following percutaneous coronary intervention (PCI) in 2008 with a 2009 cardiac catheterization showing no significant disease.  The PA noted that "[i]t is not clear that [the Veteran] is having any symptoms of IHD at this time."  The PA explained that the Veteran's cardiomyopathy was almost certainly due to hypertension given his history of blood pressure (BP) levels and the slight degree of CAD found many years after the cardiomyopathy diagnosis.  

With respect to the Veteran's METs level due to CAD, the PA examiner explained that an evaluation of the Veteran's METs level based upon stress testing or a level 2 cardiopulmonary exercise test (which could specifically isolate the extent of CAD workload capacity) would be medically contraindicated.  A METs level of 3-5 was estimated.  The PA examiner explained that, in the absence of medically contraindicated highly invasive cardiopulmonary exercise testing, providing a METs level solely due to the Veteran's IHD "cannot be answered without resorting to speculation" as there was no clear measure of METs due solely to IHD.  Nonetheless, the PA examiner further commented that the Veteran's "EF" is due to non-ischemic causes and that "IHD is not playing any role in [the Veteran's] current condition."  The report was reviewed by a VA physician.  

In October 2015, the Board found that the July 2015 examination report was inadequate for rating purposes.  First, the PA examiner posited that an estimation of the Veteran's METs solely due to CAD would not be possible without resort to pure speculation.  Generally, the Board cannot rely on an examiner's conclusion that an opinion would be speculative unless there is an explanation for such opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board recognized that, while the PA's comments that the Veteran's CAD is not "playing any role in his current condition" appears to suggest no CAD contribution to a reduction of his workload capacity, the prior VA examination in February 2012 found that the Veteran's CAD had a 20 percent contribution to his reduced workload capacity.  Thus, the PA's conclusion and reasoning was not sufficiently clear for adjudication purposes.  

Additionally, the Veteran's more recent VA clinic records in October 2013, August 2014, and March 2015 that include cardiology consultations refer to the Veteran as having CAD with ischemic cardiomyopathy.  The July 2015 PA's opinion does not address the relevance of this diagnosis in the VA clinic setting.  The Board directed that the Veteran to undergo another VA cardiovascular examination, by a cardiologist, at a VA medical facility.  The Board requested that the examiner clarify whether the Veteran manifests ischemic cardiomyopathy as diagnosed in the VA clinic setting, and identify which symptoms, if any, are encompassed by the Veteran's CAD, and which are attributable to other conditions.  Furthermore, the examiner must provide a definitive statement as to whether the Veteran's CAD contributes to a reduction of his workload capacity; and, if so, provide estimation as expressed in terms of METs.  If the examiner determined that it was impossible to determine which symptoms are related to his CAD, he or she must clearly explain why.  

In March 2016, a VA chief of cardiology noted a review of the claims file and interviewed and examined the Veteran noting that the cardiomyopathy appeared disproportionately severe to the severity of his CAD.  He noted that the Veteran was able to carry on his usual daily activities but was limited to 2.3 METS by dyspnea on exertion and musculoskeletal disorders.  The cardiologist noted that he had reviewed a myocardial perfusion study in September 2014 and recommended additional testing and investigation which showed a left ventricular ejection fraction (LVF) of 41 percent.  The cardiologist found that, although not certain, the LFV was more likely due to CAD than to hypertension.  

In a May 2016 addendum, the cardiologist noted that the METS of 2.3 (presumably that noted in the terminated 2014 test) was most likely the result of the cardiomyopathy because the Veteran's symptoms were dyspnea on exertion and not angina, that deconditioning may also contribute to limitations, and that there was no evidence of ischemia on stress testing.  He further explained that evidence of a previous infarction makes CAD the most likely cause of cardiomyopathy. 

In a letter dated in October 2016 and posted to the electronic file in November 2016, the private internal medicine consultant noted a detailed review of the record and examined the Veteran.  The consultant agreed with the diagnosis of CAD made in February 2010 and that it suggested the presence of microvascular disease (MVD) and warning of ischemia.  After review of the 2011 and 2012 records, the consultant found that the MVD was one type of ischemic heart disease and caused CAD, left bundle branch block, anterior myocardial infarctions, cardiomyopathy and congestive heart failure, all of which manifested as mild to moderate physical limitations.  

After review of the exhaustive examinations, assessments and opinions, and resolving all conflicting opinions in favor of the Veteran,  the Board finds that the Veteran's heart disorder, diagnosed as CAD, left bundle branch block, anterior myocardial infarctions, cardiomyopathy, and congestive heart failure are all forms or derivations of ischemic heart disease throughout the period of time covered by this appeal.  Whether secondary to diabetes or caused by exposure to herbicide, these are all manifestations of a service-connected disability that is best rated under the criteria for arteriosclerotic heart disease in Diagnostic Code 7005.  The greater weight of competent opinion is against the findings of the VA PA in 2015 and the VA physician in 2012 who found no symptoms of ischemic disease, parsed the Veteran's functional limitations to other causes such as obesity and smoking, and excluded certain abnormalities as unrelated to the originally service-connected CAD.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note  2.  METs testing is also not required when the left ventricular ejection fraction has been measured and is less than 50 percent, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.104 (b). 

Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling. Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104. 

Substantially the same ratings are for application for cardiomyopathy, hypertensive heart disease, ventricular arrhythmias, atrioventricular block, and for residuals of a myocardial infarction, except that a 100 percent rating is warranted for three months following the infarction as documented by laboratory tests or for hospitalization following a sustained period of arrhythmia.  38 C.F.R. § 3.104, Diagnostic Codes 7006, 7007, 7011, 7015, 7020.  

The Board finds that a rating of 100 percent for the combined manifestations of ischemic and coronary artery disease is warranted for the entire period of time covered by the appeal.  The Veteran's METS were measured or estimated as 2.3 in an interrupted test in 2008, 9 in 2009, 5 to 7 in 2011, 3 to 5 in 2012, 2.3 in an interrupted test in 2014, and 3 to 5 in 2015.  The Board finds that these highly variable estimates and interrupted measurements warrant less probative weight than left ventricular ejection fraction that was more consistently measured as 30 to 41 percent with similar symptoms of dyspnea on exertion but without episodes of angina or syncope.  Of note is the finding of the internal medicine consultant in 2016 that the imposed limitations were only mild to moderate.  

Nevertheless, as noted above, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  Here, the Veteran's level of dysfunction caused by his heart disease borders on the 100 percent rating with METS on occasion at less than three on two interrupted stress tests and left ventricular ejection fraction at 30 to 41 percent.  Other factors such as obesity, musculoskeletal disorders, and smoking history could not be credibly differentiated without speculation.  See Mittleider v. West, 11 Vet. App. 181(1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability). 


ORDER

Service connection for posttraumatic stress disorder (PTSD) is granted. 

Service connection for cataracts is granted. 

A rating of 100 percent for coronary artery and ischemic heart disease is granted. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

For the purposes of establishing service connection, VA employs the definition of hypertension as provided in the rating criteria in 38 C.F.R. § 4.104 Diagnostic Code 7101, Note 1 (2016).  See Veterans Benefits Manual, M21-1, III.iv.E.1.a-c. (2016).  This regulation defines the term hypertension as meaning that the diastolic blood pressure is predominantly 90 mmHg or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mmHg or greater with a diastolic blood pressure of less than 90 mmHg.  A diagnosis must be confirmed by blood pressure measurements taken two or more time on at least three different days.  VA does not recognize "pre-hypertension" as a disability for service connection purposes.  Id., at III.iv.4.E.1.d.  All blood pressure measurements are expressed below as systolic divided by diastolic pressure in units of millimeters of mercury (mmHg).  

Service treatment records are silent for any symptoms, diagnoses, or treatment for hypertension or high blood pressure.  

In August 1997, the Veteran sought treatment from a private cardiologist for symptoms of shortness of breath on exertion and at night.  The physician noted a history only of hypercholesterolemia and bladder tumors.  On examination, the physician noted no current bladder issues but noted that the Veteran was morbidly obese.  Blood pressure was 160/110.  The physician diagnosed severe hypertension and prescribed medication and a strict diet.  In October 2006, the Veteran's private primary care physician diagnosed diabetes mellitus.  

In April 2009, a VA physician noted a review of the claims file and the Veteran's report of a diagnosis of hypertension in the 1990s that had improved over the intervening years with medication.  Blood pressure was 151/53, 146/72, and 143/74.  Height and weight were 69 inches and 256 pounds.  The physician diagnosed essential hypertension and also noted from the record that the Veteran had been diagnosed with coronary artery disease, congestive heart failure, and left ventricular hypertrophy.  The physician found that the hypertension was not caused by or a result of diabetes because hypertension had its onset prior to diabetes with no evidence of aggravation.  

In February 2012, a VA physician performed a cardiovascular examination and noted the diagnosis of cardiomyopathy in 1990, hypertension and valvular heart disease in1997 and coronary artery disease with the placement of a stent in 2008.  The physician noted that the specific heart abnormalities qualified under the generally accepted definition of ischemic heart disease, and that the Veteran's hypertension was not well controlled although medication had been prescribed for many years.  The physician found that the long-standing hypertension contributed to the onset of cardiomyopathy but not the reverse.  A VA physician in July 2015 made similar findings regarding hypertension.  

VA outpatient treatment records show hypertension as an on-going disorder with recurrent prescribed medication.  

In a December 2012 substantive appeal, the Veteran contended for the first time that his hypertension was secondary to PTSD that was first diagnosed by the private psychological associate in December 2009.  

In March 2015, the Board denied service connection for hypertension.  Regarding the claim for service connection secondary to PTSD, the Board noted that service-connection for PTSD had not been awarded at that time.  The Veteran did not contend - and the record evidence did not show - that he developed hypertension until the 1990s or many years after active service.  The Board placed greatest probative weight on the assessment and opinion by the VA physician in April 2009 that the Veteran's hypertension was not caused or aggravated by service-connected diabetes because of this clinician's complete review of the record and finding that the diagnosis and treatment of hypertension preceded the onset of diabetes by many years.  

In February 2016, the parties to the joint motion for partial remand noted that the claims were intertwined, and the Board's decision was vacated on that basis. 

In a brief dated in May 2016 and received and posted to the electronic record in September 2016, the Veteran submitted copies of several medial treatises labelled "Exhibit 4." One study addressed whether traumatic experiences and stress associated with patients who had been deported to Siberia had a role in the pathogenesis of hypertension and arterial stiffness leading to heart disease.  Another study addressed the onset of hypertension in Australian soldiers participating in the 1991 Persian Gulf War.  A third study addressed the same issues for U.S service members serving in Iraq and Afghanistan.  These studies reasonable raise the possibility of PTSD as a cause or aggravation of hypertension, although the Veteran's hypertension diagnosed in 1997 long preceded the symptoms and diagnosis of PTSD.  Nevertheless, the Board does not have the expertise to assess technical epidemiological data and analysis or to determine its applicability in this Veteran's case.  Moreover, the AOJ has not had the opportunity to address the issue in the first instance.  Therefore, a record review to include the treatises posted to the electronic file in September 2016 is necessary to decide the claim.   38 C.F.R. § 3.159 (c)(2016).  

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims file to a VA internal medicine physician.  Request that the physician review the file with attention to the history of diagnosis and treatment for hypertension, the treatises submitted by the Veteran, any other sources of medical research that address causation of hypertension by traumatic experiences or stress, and this remand; and note the review in a written report.  

2.  Request that the physician provide an opinion: 

a. Whether the state of medical research is sufficiently developed to conclude that traumatic experiences resulting in PTSD or other anxiety disorders initially cause or aggravate hypertension; and if so, 

b.  Whether hypertension first diagnosed in 1997 was caused or aggravated beyond the normal progression of the disease by the Veteran's service-connected PTSD. 

The physician must provide a complete and thorough rationale for all conclusions reached.

3.  After completing the above actions, and any additional development deemed necessary, readjudicate the Veteran's claim for service connection for hypertension.  If any benefit on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and an adequate opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals   

Department of Veterans Affairs


